     Case 2:20-cv-00011-LGW-BWC Document 11 Filed 02/18/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION

DONJON-SMIT, LLC,

                               Plaintiff,

       vs.                                                     CIVIL ACTION NO:
                                                            2:20-CV-00011-LGW-BWC
ADMIRAL KARL L. SCHULTZ, CAPTAIN
JOHN W. REED, COMMANDER NORM C.
WITT, and COMMANDER MATTHEW J.
BAER, in their official capacity as Officers of
the UNITED STATES COAST GUARD,

                              Defendants.


                         MOTION TO RESCHEDULE HEARING

       COMES NOW the Plaintiff, DonJon-Smit, LLC, in the above captioned matter and

hereby files its Motion to Reschedule Hearing as follows:

   1. The above matter was initiated by the undersigned counsel, on behalf of Plaintiff, by efiling

       initial pleadings on the evening of Thursday, February 13, 2020.

   2. On Friday, February 14, 2020, out of an abundance of caution, Plaintiff’s counsel contacted

       the Court’s administrative assistant (Laurie) and specifically inquired of the timing of any

       hearing on Plaintiff’s motion.

   3. The Court’s administrative assistant advised that the Court would not schedule a hearing

       “next week” as the Court had a trial setting, and we should expect that the Court would

       schedule the hearing for the following week. The undersigned counsel advised the Court’s

       administrative clerk that he was out of the country (Europe) on business until the evening

       of February 21, 2020 and would need some advance notice if the Court were to set a hearing

       prior to the date of his return.     Additionally, the undersigned advised the Court’s



                                                1
  Case 2:20-cv-00011-LGW-BWC Document 11 Filed 02/18/20 Page 2 of 4



   administrative assistant that witnesses necessary for the hearing are located in multiple

   states and co-counsel is located out of state.

4. At 9:21 a.m., this morning, the undersigned received notice from the Court via email that

   a “notice of hearing has just been docketed in this case for 10:00 a.m. tomorrow morning.”

   See email from Whitney Sharp to counsel of record.

5. The undersigned counsel immediately contacted the Court about the scheduled hearing and

   asked whether the Court was aware of the undersigned’s prior telephone conference with

   the Court’s administrative assistant.

6. The undersigned presently has meetings scheduled in Geneva for tomorrow, February 19,

   2020, and additional meetings in Berlin, Germany for February 20, 2020. Upon learning

   of the scheduled hearing, the undersigned took steps to cancel the referenced meetings.

7. Plaintiff hereby requests that the Court postpone the hearing schedule for Wednesday,

   February 19, 2020, 10:00 a.m., and reschedule the hearing for Friday, February 21, 2020,

   at no earlier than 10:00 a.m.

8. Setting the hearing for Friday, February 21, 2020 will enable counsel for Plaintiff to return

   to the United States and, further, will enable Plaintiff’s representatives and witnesses to

   travel to Brunswick, Georgia to participate in the hearing.

9. The undersigned counsel has conferred with counsel for Defendants’ counsel and is

   authorized to represent to the Court that :

       a. Defendants’ counsel has no objection to this request to reschedule the hearing until

           on or after Friday, February 21, 2020, provided that Defendants may be afforded

           an additional 24 hours to file any further response to the motion.




                                             2
     Case 2:20-cv-00011-LGW-BWC Document 11 Filed 02/18/20 Page 3 of 4



          b. the parties jointly request that deadlines for filing additional responses, initially set

              for 4:00 p.m., today, February 18, 2020, are hereby extended until 4:00 p.m.,

              tomorrow, February 19, 2020.

   10. Therefore, the undersigned respectfully requests that the Court postpone the hearing,

      scheduled for tomorrow morning, and reset the hearing for Friday, February 21, 2020,

      10:00 a.m., or thereafter.

      This   18th   day of February 2020.


                                              Respectfully submitted,

                                              TAYLOR, ODACHOWSKI, SCHMIDT &
                                              CROSSLAND, LLC

                                               /s/ Joseph R. Odachowski
                                              Joseph Odachowski
                                              Georgia State Bar No:        549470
                                              Attorney for Plaintiff DonJon-Smit, LLC
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com

OF COUNSEL:
CLARK HILL PLC

/s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile
ggriggs@clarkhill.com
hustedc@clarkhill.com

ATTORNEYS FOR PLAINTIFF
DONJON-SMIT, LLC

                                                 3
      Case 2:20-cv-00011-LGW-BWC Document 11 Filed 02/18/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       This hereby certifies that on this day, I electronically filed the Plaintiff’s Motion to

Reschedule Hearing with the Clerk of Court using the CM/ECF system, which will automatically

send email notification of such filing to the following attorneys of record:

Martha C. Mann, Esq.
UNITED STATES DEPARTMENT OF JUSTICE             Bradford C. Patrick, Esq
Environmental & Natural Resources               ASSISTANT UNITED STATES ATTORNEY
Division                                        Post Office Box 8970
Post Office Box 7611                            Savannah, Georgia 31412
Washington, DC 20044                            Bradford.patrick@usdoj.gov
Martha.mann@usdoj.gov
                                Attorneys for Defendants

       This   18th   day of February 2020.

                                              TAYLOR, ODACHOWSKI, SCHMIDT &
                                              CROSSLAND, LLC

                                               /s/ Joseph R. Odachowski
                                              Joseph Odachowski
                                              Georgia State Bar No:            549470
300 Oak Street, Suite 200
St. Simons Island, GA 31522
(912) 634-0955 – Telephone
(912) 638-9739 – Facsimile
jodachowski@tosclaw.com
                                              ATTORNEYS FOR PLAINTIFF
                                              DONJON-SMIT, LLC
OF COUNSEL:
CLARK HILL PLC

/s/ Garney Griggs
Garney Griggs
Texas State Bar No: 08491000
Clifford Bowie Husted
Texas State Bar No: 00796803
909 Fannin, Suite 2300
Houston, TX 77010
(713) 951-5600 – Telephone
(713) 951-5660 – Facsimile                    ATTORNEYS FOR PLAINTIFF
ggriggs@clarkhill.com                         DONJON-SMIT, LLC
hustedc@clarkhill.com



                                                 4
